This was an appeal from the North Carolina Industrial Commission, heard on exceptions to an award made by said Commission in favor of *Page 89 
claimant, widow of Lloyd V. Parsons, deceased, and against the respondent, the board of education of Ashe County. The exceptions were overruled.
From judgment affirming the award of the Commission, respondent appealed to the Supreme Court.
The Court being evenly divided in opinion, Stacy, C. J., not sitting, the judgment of the Superior Court is affirmed and stands as the decision of this case, without becoming a precedent. Gooch v. Western UnionTelegraph Co., 196 N.C. 823, 146 S.E. 803, and cases cited.
Affirmed.